     Case 1:17-cv-10416-PBS Document 136 Filed 10/21/19 Page 1 of 24



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
DANIEL WALKER and ROBERT PISKADLO, )
on behalf of themselves and all     )
others similarly situated,          )
                                    )
                     Plaintiffs,    )
                                    )          Civil Action
v.                                  )          No. 17-10416-PBS
                                    )
OSTERMAN PROPANE LLC and VINCENT    )
OSTERMAN,                           )
                                    )
                     Defendants.    )
______________________________      )

                        MEMORANDUM AND ORDER

                           October 21, 2019

Saris, C.J.

                             INTRODUCTION

     Osterman Propane LLC (“Osterman”) is a propane delivery

company with eleven branches in Massachusetts. Daniel Walker and

Robert Piskadlo (“Plaintiffs”) are former employees of Osterman.

Plaintiffs filed a class action complaint alleging that Osterman

underpaid its propane delivery drivers in violation of the

Massachusetts Wage Act, Mass. Gen. Laws ch. 149 § 148. They seek

to certify a class of “all current and former propane delivery

drivers in Massachusetts employed by Osterman Propane from

February 4, 2014 through the present.”

     Plaintiffs put forth two theories for why they and other

putative class members have been systematically underpaid by

                                   1
     Case 1:17-cv-10416-PBS Document 136 Filed 10/21/19 Page 2 of 24



Osterman. First, they allege that Osterman automatically

deducted a half-hour lunch break from drivers’ reported time,

even though Osterman knew or should have known that drivers did

not always take a break. Second, Plaintiffs argue that drivers

are not fully relieved of work duties during ostensible lunch

breaks and so should always be paid for that half hour.

     After hearing, the Court ALLOWS Plaintiffs’ motion for

class certification (Dkt. No. 112) based on their second theory

of liability only.

                         FACTUAL BACKGROUND

I.   The Parties

     Osterman is primarily a propane delivery company formerly

owned by Vincent Osterman. There are eleven Osterman branches

throughout Massachusetts: Adams, Ashburnham, Bridgewater, Lee,

Methuen, Northbridge, Palmer, Southbridge, Sterling, Sunderland,

and Taunton. Osterman describes its business model as

“decentralized” and “branch-based.” Dkt. No. 122 at 6. The

company touts one of its strengths as “flexibility” due to “few

standard policies.” Dkt. No. 113-6 at 12.

     Named plaintiff Daniel Walker was a delivery driver

employed at Osterman’s Methuen branch from January 5, 2015 to

September 21, 2016. The second named plaintiff, Robert Piskadlo,

worked as a delivery driver and then service technician also in

the Methuen branch from November 14, 2012 to September 1, 2017.

                                   2
      Case 1:17-cv-10416-PBS Document 136 Filed 10/21/19 Page 3 of 24



II.   Osterman’s Company Policies and Practices

        a. Hours and Timesheets

      Osterman’s propane delivery drivers are typically scheduled

for eight-and-a-half hour shifts from 7:00 am to 3:30 pm, Monday

through Friday. Drivers are paid one-and-a-half times their

regular rate for all hours worked in excess of forty hours per

week. From October to April, which is the “busy season” for

propane delivery, drivers often log overtime hours by working

longer than their assigned shift or working on the weekend.

      Drivers report their hours on timesheets, which they

complete at the end of each day and submit weekly to their

branch manager. Each branch provides its own timesheets. Except

for a period in which the Methuen branch used punch cards to

corroborate drivers’ time in and out, drivers complete their

timesheets on the honor system. The branch manager reviews the

timesheets and then a designated person at each branch — often

also the manager — manually inputs the hours into the company’s

payroll system, Workday. Osterman’s Employee Handbook instructs

employees to consult their branch managers about their hours and

how to complete their timesheets.

        b. Meal Break Policies and Practices

      Plaintiffs contend that Osterman has an unwritten but

company-wide policy to automatically deduct half an hour from a

driver’s reported hours even when the driver does not take a

                                    3
     Case 1:17-cv-10416-PBS Document 136 Filed 10/21/19 Page 4 of 24



lunch break. Plaintiffs present sample timesheets from ten of

the eleven branches that contain text across the top, “LUNCH

HOURS ARE DEDUCTED.” Dkt. No. 113-23. A timesheet from the

remaining branch contains text at the bottom reading: “Lunches

will be deducted unless you indicate ‘No Lunch’ on time sheet.

‘NO LUNCH’ must be pre-approved by manager.” Id. at 11.

     The record reflects that the different branches handled

lunch breaks in various ways. Timesheets are inconsistent across

and within branches during the class period. For example, one

timesheet from the Ashburnham branch states only “LUNCH HOURS

ARE DEDUCTED” while another from the same branch contains the

additional text, “UNLESS YOU INDICATE ‘NO LUNCH’ ON TIME CARD.”

Dkt. Nos. 113-10 at 4; 113-23 at 5. Two additional timesheets

from unspecified branches do not reference a deduction at all.

     Drivers had mixed experiences reporting that they had

worked through lunch. The record suggests some drivers were able

to report they had not taken a break simply by leaving the lunch

column blank. In the timesheets for Lee driver Todd Beaudin and

Southbridge driver Jeff Langeum, the driver neither indicated a

lunch break nor wrote “No Lunch.” The totals on those timesheets

reflect no deduction of time for a lunch break.

     Other drivers had to affirmatively write “No Lunch” or

another similar indication. Drivers at the Sterling and

Northbridge branches said they routinely marked “No Lunch” days

                                   4
     Case 1:17-cv-10416-PBS Document 136 Filed 10/21/19 Page 5 of 24



and were paid with no deduction. The record contains timesheets

with “No Lunch” indications from all but one branch that are

accurately reflected in corresponding Workday records. These

include timesheets from both named plaintiffs, who wrote “No

Lunch” on several occasions and were paid accordingly.

     But some drivers were unable to report “No Lunch” when they

had not taken a break. The named plaintiffs, who were drivers at

the Methuen branch working under branch manager Mike Smith,

reported that Smith discouraged drivers from writing “No Lunch”

during the regular work week. Dkt. Nos. 120-27 at 12 (“At one

point, some of us wrote ‘no lunch’ on some of our timesheets and

[Smith] rejected them and made us cross them off and submit them

again the right way, as he called it.”); 113-1 at 11 (“[Smith]

would yell at us and say, ‘You guys are nickel and diming me. I

give it all back to you in the summer, whatever you think you're

missing out on in the winter.’”). Two other drivers at the

Methuen branch had similar experiences. Dkt. Nos. 113-21 at 5

(“I almost never took the lunches, but we were supposed to write

them down as we did.”); 113-14 at 20 (“[Smith] said they deduct

a half hour lunch, but there was never any time to take lunch.”)

     Drivers at other branches were also unable to write “No

Lunch” on their timesheets. One driver from Adams testified that

his manager told him, “you can’t write that you didn’t take a

lunch on there; you have to take your lunch, even if you don’t

                                   5
     Case 1:17-cv-10416-PBS Document 136 Filed 10/21/19 Page 6 of 24



have time for it.” Dkt. No. 113-13 at 8. In Ashburnham, lunch

was also deducted whether the driver took a break or not. One

driver said he therefore marked his end time each day as half an

hour later than he left, so the total hours after the deduction

still reflected his actual hours worked.

     Osterman’s corporate representative testified: “There is

not a standardized meal break policy.” Dkt. No. 113-3 at 14.

Employee handbooks for the relevant period contain no policies

or instructions regarding lunch breaks.

     Instead, each manager developed their own practices. Mike

Smith, the Methuen branch manager, testified that he did nothing

to ensure lunch breaks were taken or recorded, relying on the

driver to take the break and report it. If a driver did not

write “No Lunch,” Smith assumed a break was taken and deducted

half an hour by manually entering a break from 12:00-12:30 pm

into the Workday system. Other managers expressly made lunch

breaks optional in the busy season and instructed drivers to

mark “No Lunch” if the driver chose to work through. By

contrast, branch managers at the Bridgewater and Lee branches

reported that unless a driver made an affirmative indication of

a lunch break, no break was deducted.

     Other branch managers made lunch breaks mandatory. For

example, the Ashburnham branch manager instructed drivers to

always take a lunch break and to simply complete their shift

                                   6
     Case 1:17-cv-10416-PBS Document 136 Filed 10/21/19 Page 7 of 24



later, with overtime as appropriate. The Palmer branch manager

similarly denied requests to skip lunch based on his

understanding that breaks were mandatory.

III. Safety Training and Regulations

     Prior to starting with Osterman, all drivers must have a

commercial driver’s license (“CDL”) with a hazardous materials

(“Hazmat”) endorsement. After their hire, drivers must also take

part in Certified Employee Training Programs (“CETP training”).

Drivers from all branches attend a centralized CETP training at

an Osterman office, run by an Osterman trainer. The CETP

training covers rules and regulations regarding propane delivery

and safety. A driver is not allowed to do anything during a

break that would be “in violation of the CTEP [sic] training.”

Dkt. No. 113-3 at 17.

     The parties agree that, under federal law, propane is a

Division 2.1 flammable material and not a Division 1 explosive

material. See 49 C.F.R § 173.115. By regulation, propane truck

drivers are required to maintain a 100-foot unobstructed view of

their vehicles when they are on a public street or highway, or

on the shoulder of a public highway. 49 C.F.R. § 397.5(c).

However, propane delivery vehicles do not need to be “attended

at all times,” as they would if transporting an explosive

material. 49 C.F.R. § 397.5(a).




                                   7
     Case 1:17-cv-10416-PBS Document 136 Filed 10/21/19 Page 8 of 24



     Nonetheless, multiple drivers understood they were required

to remain within a certain distance — most commonly, 100 feet —

and line of sight of their propane delivery vehicle during lunch

breaks. Drivers understood these obligations to arise from

several different sources; some cited “federal law,” others

cited “[Department of Transportation (DOT)] regulations,” and

another cited instruction from the Department of Homeland

Security at his interview for his Hazmat endorsement. Dkt. Nos.

113-1 at 13; 113-2 at 12; 113-17 at 7; 113-20 at 6-7.

     Drivers also gave different responses when asked where they

had been taught these restrictions. One driver, in the

Sunderland branch, received instructions from his branch

manager. Three drivers testified that the physical distance and

line-of-sight requirements were covered in the CETP training.

     Other drivers testified they did not receive those

instructions in CETP training or from Osterman. Dkt. Nos. 113-18

at 5 (Q: “Did CETP training address in any way where you could

park your truck?” A: “Not really.”); 113-21 at 7 (Q: “But did

anyone at Osterman tell you you can’t leave the truck during a

meal break?” A: “No. I mean, we all take HAZMAT. We have

endorsements on our license. You take that test. You know this

already.”) According to another driver, the CETP trainers told

drivers regarding parking rules: “You all have CDL licenses. You

know the laws.” Dkt. No. 113-2 at 12.

                                   8
       Case 1:17-cv-10416-PBS Document 136 Filed 10/21/19 Page 9 of 24



       Not all drivers believed they were subject to a physical

distance or line-of-sight requirement. Some drivers used their

lunch breaks to run personal errands, including going to Wal-

Mart or the bank. At least nine additional drivers wrote in

declarations that they felt free to use their lunch breaks as

they pleased with no restrictions.

       Osterman’s Director of Safety and Training wrote in an

affidavit, “CETP training does not include any requirement for

propane delivery drivers to keep Osterman’s trucks within their

lines of sight at all times or within a certain number of feet

from their bodies.” Dkt. No. 120-67 ¶ 10. Osterman’s Hazardous &

Emergency Security Plan provides, “No company vehicle shall be

left unattended until the driver is satisfied that the vehicle

is secure from moving.” Dkt. No. 113-24 at 10 (emphasis added).

It continues, “drivers are expected to park in safe, well lit,

designated truck parking locations only (such as reputable truck

stops or high-traffic, major rest areas).” Id. at 11.

                    MOTION FOR CLASS CERTIFICATION

  I.     Legal Standard

       On a motion for class certification alleging violations of

the Massachusetts Wage Act, the Court employs the “conventional

class certification analysis under Fed. R. Civ. P. 23.” Garcia

v. E.J. Amusements of N.H., Inc., 98 F. Supp. 3d 277, 283 (D.

Mass. 2015). Plaintiffs “bear[] the burden of ‘affirmatively

                                     9
     Case 1:17-cv-10416-PBS Document 136 Filed 10/21/19 Page 10 of 24



demonstrating . . . compliance’ with the Rule 23 requirements.”

In re Nexium Antitrust Litig., 777 F.3d 9, 19 (1st Cir. 2015)

(quoting Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013)).

     A proposed class must satisfy four requirements under Rule

23(a): (1) “the class is so numerous that joinder of all members

is impracticable” (numerosity); (2) “there are questions of law

or fact common to the class” (commonality); (3) “the claims or

defenses of the representative parties are typical of the claims

or defenses of the class” (typicality); and (4) “the

representative parties will fairly and adequately protect the

interests of the class” (adequacy). Fed. R. Civ. P. 23(a).

     The proposed class must also satisfy at least one provision

of Rule 23(b). For a proposed class under Rule 23(b)(3), like

the one here, Plaintiffs must show that: (1) “questions of law

or fact common to class members predominate over any questions

affecting only individual members” (predominance); and (2) “a

class action is superior to other available methods for fairly

and efficiently adjudicating the controversy” (superiority).

Fed. R. Civ. P. 23(b)(3).

     Rule 23 contains an additional “implied requirement” of

ascertainability, which “essentially require[s] a putative class

to be ascertainable with reference to objective criteria.”

Romulus v. CVS Pharmacy, Inc., 321 F.R.D. 464, 467 (D. Mass.




                                   10
     Case 1:17-cv-10416-PBS Document 136 Filed 10/21/19 Page 11 of 24



2017) (quoting William B. Rubenstein, Newberg on Class Actions

§ 3:1 (5th ed. 2017)).

     “A district court must conduct a rigorous analysis of the

prerequisites established by Rule 23 before certifying a class.”

Smilow v. Sw. Bell Mobile Sys., Inc., 323 F.3d 32, 28 (1st Cir.

2003). If legal or factual premises are disputed at the class

certification stage, the Court may “‘probe behind the pleadings’

to ‘formulate some prediction as to how specific issues will

play out’ in order to assess whether the proposed class meets

the legal requirements for certification.” In re New Motor

Vehicles Canadian Exp. Antitrust Litig., 522 F.3d 6, 17 (1st

Cir. 2008) (first quoting Gen. Tel. Co. of Sw. v. Falcon, 457

U.S. 147, 160 (1982), then quoting Waste Mgmt. Holdings, Inc. v.

Mowbray, 208 F.3d 288, 298 (1st Cir. 2000)).

  II.   Analysis

     Plaintiffs put forth two separate theories for liability

under the Massachusetts Wage Act. The Court analyzes each in

turn and certifies a class as to the second theory only.

        a. First Theory of Liability: Automatic Deductions

     Under Massachusetts law, employees are entitled to wages

for all hours worked. Mass. Gen. Laws ch. 149 § 148. Plaintiffs

assert that Osterman’s policy of automatically deducting half an

hour for lunch unlawfully deprives drivers of compensation

because drivers often work through lunch with no break.

                                   11
     Case 1:17-cv-10416-PBS Document 136 Filed 10/21/19 Page 12 of 24



Defendants do not contest that the proposed class meets the

ascertainability and numerosity requirements, and the Court

agrees those requirements are met.

            i. Ascertainability

     Plaintiffs’ proposed class of propane delivery drivers in

Massachusetts employed by Osterman from February 4, 2014 through

the present is easily ascertainable through employment records.

See Matamoros v. Starbucks Corp., 699 F.3d 129, 139 (1st Cir.

2012) (finding proposed class of all baristas who worked during

the class period “ascertainable under the objective standard of

job titles”).

           ii. Numerosity

     “No minimum number of plaintiffs is required to maintain a

suit as a class action, but generally if the named plaintiff

demonstrates that the potential number of plaintiffs exceeds 40,

the first prong of Rule 23(a) has been met.” García-Rubiera v.

Calderón, 570 F.3d 443, 460 (1st Cir. 2009) (quoting Stewart v.

Abraham, 275 F.3d 220, 226–27 (3d Cir. 2001)). It is uncontested

that the proposed class would include over 100 drivers. The

Court finds that joinder of all these drivers would be

impracticable. Rule 23(a)(1)’s numerosity requirement is met.

          iii. Commonality

     To satisfy Rule 23(a)(2)’s commonality requirement, the

class claims must depend upon a “common contention” that is

                                   12
     Case 1:17-cv-10416-PBS Document 136 Filed 10/21/19 Page 13 of 24



“capable of classwide resolution — which means that

determination of its truth or falsity will resolve an issue that

is central to the validity of each one of the claims in one

stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350

(2011). Questions are common if they can “each be answered

either ‘yes’ or ‘no’ for the entire class” and “the answers will

not vary by individual class member.” Garcia, 98 F. Supp. 3d at

285 (quotation omitted). Commonality is generally satisfied

where plaintiffs challenge “a system-wide practice or policy

that affects all putative class members.” Overka v. Am.

Airlines, Inc., 265 F.R.D. 14, 18 (D. Mass. 2010) (quoting

Armstrong v. Davis, 275 F.3d 849, 868 (9th Cir. 2001)).

     Plaintiffs contend that commonality is met here because

“the claims arise out of a companywide policy or practice” of

automatic deductions for lunch breaks even when not taken.

     An automatic meal deduction policy is not illegal on its

face. See Botero v. Commonwealth Limousine Serv. Inc., No. 12-

cv-10428-NMG, 2013 WL 3929785, at *8 (D. Mass. July 25, 2013)

(noting in a Fair Labor Standards Act case that “automatic meal

deduction policies are not per se illegal” (quotation omitted)).

“To prove . . . a claim [of unlawful meal break deductions]

plaintiffs must demonstrate that [the employer] knew or should

have known that drivers were working during those meal breaks.”

Raposo v. Garelick Farms, LLC, 293 F.R.D. 52, 56 (D. Mass.

                                   13
     Case 1:17-cv-10416-PBS Document 136 Filed 10/21/19 Page 14 of 24



2013). After a rigorous analysis of the record, the Court

concludes that no common question would establish liability on a

class-wide basis under this test.

     Plaintiffs have not affirmatively demonstrated that

Osterman had a company-wide “automatic deduction policy.” At

least two Osterman branch managers reported that their policy

was to deduct a lunch break only if a break was affirmatively

recorded. In addition, timesheets from two drivers in the Lee

and Southbridge branches show no affirmative indication of “No

Lunch” and yet their total hours show no deductions.

     Even in branches that automatically deducted a break, the

record reflects a wide variety of practices. Some branch

managers took steps to prevent uncompensated work by, for

example, enforcing mandatory lunch breaks. Other managers

allegedly encouraged it by telling drivers to work through lunch

but nonetheless mark a lunch break. Drivers at some branches

could and did report “No Lunch” days with no apparent

discouragement or negative consequence. Drivers at other

branches found ways around the deduction policy by extending

their hours at the end of the day, thereby receiving

compensation for all hours worked.

     Branch managers’ discretionary decisions regarding lunch

breaks preclude a common question of fact as to whether Osterman

knew or should have known drivers worked during meal breaks. See

                                   14
     Case 1:17-cv-10416-PBS Document 136 Filed 10/21/19 Page 15 of 24



Dukes, 564 U.S. at 356 (holding that a policy of discretion

meets commonality only if there is “a common mode of exercising

discretion that pervades the entire company”); Romulus, 321

F.R.D. at 470 (denying certification in meal break case where

plaintiffs could not show that the challenged policies were

uniformly applied in an illegal way). Even Plaintiffs’ narrower

proposed class of all drivers with “no indication” on their

timesheet cannot meet the commonality requirement. There is no

common evidence across branches that Osterman deducted lunch

breaks not taken when a driver gave “no indication” on a

timesheet. The inquiry would be specific to each branch and, in

some cases, to each driver.

     As a backstop, Plaintiffs contend that Osterman’s failure

to accurately determine and record when each driver took a break

each day is a per se violation of the employer’s duty to

maintain accurate records. But Osterman did keep timesheets and

relied on its employees to fill them out accurately on the honor

system. While some branch managers (e.g., in Methuen) likely

violated the Wage Act by deducting lunch breaks improperly,

there is no evidence this was a company-wide practice.

     Even if a branch manager failed to properly check the

accuracy of drivers’ timesheets, Anderson v. Mt. Clemens Pottery

Co., 328 U.S. 680 (1946), does not recognize or create a

separate cause of action where an employer fails to keep

                                   15
     Case 1:17-cv-10416-PBS Document 136 Filed 10/21/19 Page 16 of 24



accurate records. Anderson is concerned with the burden of proof

and calculation of damages where a plaintiff “proves” a wage

violation and “produces sufficient evidence to show the amount

and extent of [uncompensated] work as a matter of just and

reasonable inference.” Id. at 687-88. Whether Osterman violated

its duty to keep accurate records does not “resolve an issue

that is central to the validity” of Plaintiffs’ claim under the

Wage Act. At best, it could guide the Court’s analysis of

damages if an unlawful policy or practice is proven.

     Another judge of this court examined a similar set of facts

in Raposo v. Garelick Farms, LLC and denied class certification

based on commonality. In Raposo, plaintiffs were former Garelick

Farms drivers who alleged “they were frequently forced to work

through meal breaks without compensation.” 293 F.R.D. at 53. The

court denied certification because “deposition testimony

indicate[d] that not all drivers worked through their meal

breaks” and “among drivers who did actually work through their

breaks, the reasons for doing so vary from driver to driver and

from day to day.” Id. at 56. The court continued that “some

drivers who worked through breaks were subsequently compensated

for that time after notifying their supervisor,” so “whether

drivers were compensated for working through breaks cannot be

answered either ‘yes’ or ‘no’ for the entire class.” Id. at 57

(quotation omitted).

                                   16
     Case 1:17-cv-10416-PBS Document 136 Filed 10/21/19 Page 17 of 24



     Plaintiffs’ effort to distinguish Raposo is unavailing.

Plaintiffs highlight that, in Raposo, drivers were required to

take thirty-minute meal breaks while Osterman had no policy to

ensure automatically deducted breaks were taken. But some

Osterman branch managers did require drivers to take meal

breaks, even if others made meal breaks optional either year-

round or during the busy season.

     The Court concludes commonality is not met. Plaintiffs have

failed to affirmatively demonstrate compliance with Rule 23 as

to their first theory of liability. 1

       b. Second Theory of Liability: Work-Related Duties

     Under Massachusetts law, “[w]orking time does not include

meal times during which an employee is relieved of all work-

related duties.” 454 C.M.R. § 27.02. Plaintiffs’ second theory

of liability is that drivers are entitled to compensation during

purported lunch breaks because they are not “relieved of all

work-related duties.” Specifically, Plaintiffs assert that

drivers must remain within a certain distance of their propane

delivery vehicle and keep the vehicle in their line of sight.




1 Even if commonality were met, Plaintiffs would be unable to
meet Rule 23(b)(3)’s “far more demanding” predominance
requirement. See In re New Motor Vehicles, 522 F.3d at 20
(quoting Amchem Products, Inc. v. Windsor, 521 U.S. 591, 624
(1997)). Both liability and damages depend on numerous
individualized inquiries that would “inevitably overwhelm
questions common to the class.” See Comcast, 569 U.S. at 34.
                                   17
     Case 1:17-cv-10416-PBS Document 136 Filed 10/21/19 Page 18 of 24



     The Plaintiffs propose the same class of all current and

former propane delivery drivers in Massachusetts employed by

Osterman from February 4, 2014 through the present. The Court’s

earlier analysis of ascertainability and numerosity remains

applicable and is not repeated here.

            i. Commonality

     As discussed above, commonality is met where there is a

“common contention” that, if true, “will resolve an issue that

is central to the validity of each one of the [class] claims.”

Dukes, 564 U.S. at 350. As to their second theory of liability,

Plaintiffs catch a break.

     “Wage claims involving system-wide practices or policies

are appropriate for class treatment because establishing

liability for one employee necessarily establishes liability for

the entire class.” Garcia, 98 F. Supp. 3d at 286. Relying on

depositions from putative class members, Plaintiffs allege that

the common Osterman-run CETP training imposes certain

restrictions on all drivers during lunch breaks.

     Defendants counter that federal law does not require

drivers to remain within a certain distance and line-of-sight of

their vehicles. Under 49 C.F.R. § 397.5(c), propane delivery

drivers must comply with those restrictions only if they are on

a public street or highway, or on the shoulder of a public

highway. Defendants also point to declarations from drivers who

                                   18
     Case 1:17-cv-10416-PBS Document 136 Filed 10/21/19 Page 19 of 24



did not believe they were subject to restrictions during breaks

and to an affidavit from Osterman’s Director of Safety and

Training that the CETP training does not include any such

requirements.

     Plaintiffs have affirmatively demonstrated a common

question of fact whose answer will “resolve an issue that is

central to the validity” of their Wage Act claim. Dukes, 564

U.S. at 350. Namely, does the centralized CETP training instruct

drivers to abide by physical distance and line-of-sight

restrictions? The answer to this question can be answered “yes”

or “no” on a class-wide basis. Plaintiffs have submitted sworn

testimony by three drivers that they were trained to follow this

practice. To be sure, Defendants also submitted substantial

evidence that refutes these submissions, but the Court cannot

resolve that conflict here. A jury will have to determine the

“truth or falsity” of this common contention about the alleged

centralized training on a class-wide basis.

     In addition, Plaintiffs’ second theory presents a common

question of law — do the alleged restrictions render drivers’

breaks compensable under the Massachusetts Wage Act? Whether

drivers are considered “relieved of all work-related duties” if

they are subject to the restrictions can be answered “yes” or

“no” on a class-wide basis. The Court expresses no views on the

merits of that legal question at this stage. See Amgen Inc. v.

                                   19
     Case 1:17-cv-10416-PBS Document 136 Filed 10/21/19 Page 20 of 24



Conn. Ret. Plans & Tr. Funds, 568 U.S. 455, 466 (2013) (“Rule 23

grants courts no license to engage in free-ranging merits

inquiries at the certification stage.”)

     The Court concludes commonality is met.

           ii. Typicality

     Rule 23(a)(3)’s typicality requirement is met where “the

class representatives’ claims have the same essential

characteristics as the claims of the other members of the

class.” Garcia, 98 F. Supp. 3d at 288 (quoting Barry v. Moran,

05-cv-10528-RCL, 2008 WL 7526753, at *11 (D. Mass. Apr. 7,

2008)). “Typicality requires that the named plaintiffs' claims

arise from the same event or practice or course of conduct that

gives rise to the claims of other class members, and are based

on the same legal theory.” DaSilva v. Border Transfer of MA,

Inc., 296 F. Supp. 3d 389, 404 (D. Mass. 2017) (alterations and

quotation omitted).

     Walker and Piskadlo are typical class members as to their

second theory of liability. The “course of conduct” from which

liability would arise is common to all class members — Osterman

requires all drivers to attend the same training and comply with

the same safety standards. If lunch breaks are compensable under

the Wage Act, Walker and Piskadlo have the same claim to recover

for deducted breaks as every other class member. The Court

concludes that typicality is met.

                                   20
     Case 1:17-cv-10416-PBS Document 136 Filed 10/21/19 Page 21 of 24



            i.    Adequacy

     To satisfy Rule 23(a)(4), “[t]he moving party must show

first that the interests of the representative party will not

conflict with the interests of any of the class members, and

second, that counsel chosen by the representative party is

qualified, experienced and able to vigorously conduct the

proposed litigation.” Andrews v. Bechtel Power Corp., 780 F.2d

124, 130 (1st Cir. 1985).

     Defendants contend Walker and Piskadlo are inadequate class

representatives because they hold grudges against their former

manager, Mike Smith, and because they committed timesheet fraud.

Neither argument is persuasive. “Only conflicts that are

fundamental to the suit and that go to the heart of the

litigation prevent a plaintiff from meeting the Rule 23(a)(4)

adequacy requirement.” Matamoros, 699 F.3d at 138 (quotation

omitted). Dissatisfaction with a former boss is not a

disqualifying conflict where there is no evidence it would

affect Plaintiffs’ claim regarding lunch breaks.

     Neither is the purported “timesheet fraud” a disqualifying

conflict of interest. Plaintiffs admit they were sometimes

allowed to leave early during the off-season — but mark a full

day — to make up for unpaid overtime in the busy season. This

situation is a far cry from cases where the named plaintiffs had

felony fraud convictions. See Xianglin Shi v. Sina Corp., No. 05

                                   21
     Case 1:17-cv-10416-PBS Document 136 Filed 10/21/19 Page 22 of 24



CIV. 2154 (NRB), 2005 WL 1561438, at *4 (S.D.N.Y. July 1, 2005)

(collecting cases).

     Plaintiffs' attorneys are experienced in class-action

employment litigation and specifically wage and hour claims.

Defendants do not contest their qualifications. Both prongs of

Rule 23(a)(4)’s adequacy requirement are met.

           ii.    Predominance

     To succeed in their motion for class certification,

Plaintiffs must finally show that the proposed class meets the

predominance and superiority requirements of Rule 23(b)(3).

     “[A] district court must formulate some prediction as to

how specific issues will play out in order to determine whether

common or individual issues predominate in a given case.”

Mowbray, 208 F.3d at 298. “At the class certification stage, the

court must be satisfied that, prior to judgment, it will be

possible to establish a mechanism for distinguishing the injured

from the uninjured class members.” In re Nexium, 777 F.3d at 19.

     The Court concludes that questions common to the class

predominate. Liability can be determined on a class-wide basis,

without resort to individualized inquiries. To prevail,

Plaintiffs will need to prove that the CETP training instructed

all drivers to comply with the alleged restrictions and that, as

a legal matter, those restrictions rendered lunch breaks




                                   22
     Case 1:17-cv-10416-PBS Document 136 Filed 10/21/19 Page 23 of 24



“working time.” Both contentions will stand or fall as to all

class members.

     Individualized damages questions would not “inevitably

overwhelm questions common to the class.” Comcast, 569 U.S. at

34. Under Plaintiffs’ theory, all lunch breaks would be

compensable under the Wage Act. Although individual questions

would remain regarding how many lunch breaks were deducted from

each driver, it would be feasible to calculate the number of

breaks deducted over the course of each driver’s employment

using Workday records. Because calculation of each driver’s

damages “will likely be mechanical,” individualized damages do

not defeat predominance. See Garcia, 98 F. Supp. 3d at 291.

          iii.    Superiority

     Finally, Rule 23(b)(3) requires that “a class action is

superior to other available methods for fairly and efficiently

adjudicating the controversy.” “A Rule 23(b)(3) class action is

particularly superior where class treatment can vindicate the

claims of ‘groups of people whose individual claims would be too

small to warrant litigation.’” Id. at 292 (quoting Smilow, 323

F.3d at 41).

     The Court finds that a class action here is the superior

method for adjudicating this controversy. The Court does not

find any significant management issues in proceeding as a class

action, and the Court is not aware of any other pending related

                                   23
     Case 1:17-cv-10416-PBS Document 136 Filed 10/21/19 Page 24 of 24



litigation. Furthermore, the Court finds that a class action

lawsuit would be a better option than multiple individual

actions, coordinated individual actions, consolidated individual

actions, test cases, or any of the other known options. In

particular, the class is composed of individual claims that

would likely be too small to warrant litigation.

     The requirements of Rule 23(b)(3) are met.

                                  ORDER

     For the foregoing reasons, the Court ALLOWS Plaintiffs’

motion for class certification (Dkt. No. 112) only as to their

theory of liability that drivers are not fully relieved of work-

related duties during their lunch breaks. The Court certifies

the following class:

     All current and former propane delivery drivers in
     Massachusetts employed by Osterman Propane from February 4,
     2014 through the present.

Plaintiffs’ counsel is APPOINTED as counsel for the Class.

     A status conference will be held on November 4, 2019 at

10:00 am.



SO ORDERED.

                                  /s/ PATTI B. SARIS
                                  Hon. Patti B. Saris
                                  Chief United States District Judge




                                   24
